Citation Nr: 1645955	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  12-33 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial evaluation in excess of 50 percent for anxiety disorder not otherwise specified (NOS) and depressive disorder NOS for the time period prior to September 3, 2015.

3.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) for the time period beginning September 3, 2015.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran and her brother


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to June 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2010 and November 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The December 2010 rating decision, in pertinent part, denied service connection for a low back disability and granted service connection for anxiety disorder NOS and depressive disorder NOS (claimed as PTSD), and assigned a 30 percent rating effective December 17, 2009.  The November 2011 rating decision, in pertinent part, granted an increased rating of 50 percent for anxiety disorder NOS and depressive disorder NOS, effective December 17, 2009.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2015 the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

When the case was previously before the Board in June 2015 it was remanded for additional development.

Thereafter, in a December 2015 rating decision, an increased rating of 70 percent was granted for PTSD (noted to have been previously rated as anxiety disorder), effective September 3, 2015.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In a May 2014 statement the Veteran indicated that she is unemployable due to her service-connected PTSD.  Accordingly, the issue of whether a TDIU rating is warranted is currently before the Board.


FINDINGS OF FACT

1.  The evidence reflects that the Veteran did not have a back disability in service, arthritis of the spine was not shown within one year of service, and any current low back disability is not etiologically related to service.

2.  Throughout the initial evaluation period, the Veteran's service-connected anxiety disorder NOS, depressive disorder, and PTSD were manifested by deficiencies in most areas; the evidence is against a finding of total social and occupational impairment.

3.  The Veteran's service-connected mental health disorder does not preclude her from securing or following a substantially gainful occupation.  





CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for an initial rating of 70 percent, but no higher, for anxiety disorder NOS and depressive disorder NOS, for the time period prior to September 3, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1 to 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2015).

3.  The criteria for an initial rating in excess of 70 percent for PTSD for the time period beginning September 3, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1 to 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  January and April 2010 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating on appeal, as the Veteran did in March 2011 with respect to anxiety disorder NOS and depressive disorder, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See id; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

VA psychiatric examinations were conducted in May 2010 and September 2015; the record does not reflect that these examinations were inadequate for rating purposes.  The examinations were adequate because they were based on an examination of the Veteran and provided sufficient information to address the rating criteria for the disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

No VA examination was conducted with respect to the claim for service connection for a low back disability.  The Board finds that a VA examination/opinion with regard to the issue on appeal is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding with respect to the Veteran's low back and the credible evidence does not establish an event, injury, or disease occurred in service or that arthritis manifested in the first year post service.  Therefore, the Board concludes that there is no duty to provide a medical opinion on this issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 556 U.S. 396 (2009).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2015 remand.  Specifically, the June 2015 Board remand instructed the RO to obtain any outstanding private treatment records and schedule the Veteran for a VA psychiatric examination to determine the current severity of her service-connected psychiatric disability.  The Board finds that the RO has complied with the Board's instructions in that the requested records were obtained and the September 2015 examination report substantially complies with the Board's November 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed more thoroughly below, the Veteran is not diagnosed with a low back disability, such as arthritis, which is recognized as a chronic disability in 38 C.F.R. § 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran argues that she is entitled to service connection for a low back disability because she injured her back in service in October 1974.  She indicated that she hurt her low back while operating a floor buffer.  A review of the service treatment records reflects no complaints or findings of any back problems whatsoever.  The service separation examination report reflects that spine examination was normal.  The separation examination report of medical history reflects that the Veteran denied recurrent back pain, as well as arthritis, and bone, joint, or other deformity.

The post service VA medical evidence reflects that in November 2006 the Veteran was seen for complaints of back pain for the past two weeks.  She reported that she injured her back lifting a heavy patient at work several months earlier.  A March 2008 VA treatment record reflects that the Veteran's medical history included low back pain from a work injury in 2002.  A June 2009 VA treatment record reflects that the Veteran was seen for reports of back pain related to a fall in late April.  A January 2010 X-ray study revealed that the disc spaces and vertebral bodies appear normal.  No significant changes were seen and bone density appeared normal.  The impression was no bony abnormality.  A March 2010 VA treatment record notes a diagnosis of low back pain.  A March 2011 VA treatment record notes a diagnosis of low back pain. 

Post-service private medical evidence reflects that in June 2007 the Veteran was seen for low back pain that had been present for two days.  It was noted that the Veteran had a history of back pain.  She reported that she has degenerative joint disease.  In March 2012 the Veteran was seen for chronic low back pain.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  While the evidence clearly reflects chronic low back pain, no arthritis or other disability has been diagnosed.  In this regard, to the extent the Veteran describes pain, pain alone is not a disability for the purpose of VA disability compensation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying disability does not in and of itself constitute a disability for which service connection may be granted).

The Veteran, as a lay person, is not competent to establish a diagnosis of a low back disability, or degenerative joint disease as she claimed (in the June 2007 private treatment record), based on her senses alone.  Arthritis is diagnosed via X-ray studies.  As a result, degenerative arthritis of the lumbar spine is not a condition that one could identify through senses alone, and the Veteran is not competent to identify it without an X-ray study.  As such, there is no competent evidence of a current low back disability.  

In any event, the Veteran's spine was examined at her separation from service, and was shown to be within normal limits.  There is no indication in the service treatment records that the Veteran was ever found to have a lumbar spine disability at that time, nor is there any evidence that she was found to have arthritis of the lumbar spine within a year after service.  The first evidence of the Veteran reporting that she had been diagnosed with degenerative joint disease was in 2007, over 30 years after her separation from service.  And, the first evidence of back pain is from 2002, which is over 20 years after service separation. 

The Board finds that this claim must be denied because the evidence does not indicate that the Veteran has a diagnosed low back disability, let alone one that may be associated with service, for the following reasons.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of a low back disability.  The Veteran has not provided any medical evidence indicating that any current disability of the low back exists or is related to service, and while she has stated that she injured her low back in service, the normal spine examination found at separation and the denial of back trouble of any sort on the report of medical history at separation provides medical and lay evidence that she did not injure her low back during service.  Given the conflict in the current lays statements versus the Veteran's report made during service, the Board finds the lay statements about back symptomatology during service to be lacking credibility.  The evidence thus indicates that the Veteran did not have a disability of the low back in service or a diagnosis of arthritis of the lumbar spine within one year of service, nor does it suggest that the Veteran has a current lumbar spine disability that is etiologically related to an in-service event.  Instead, the evidence reflects that the Veteran has chronic low back pain related to post-service work injuries or a post-service fall.

In short, as there is no competent and credible evidence that a low back disability was incurred in service, that arthritis of the lumbar spine was present within a year of separation from service, or that the Veteran has a low back disability that is otherwise related to service, the preponderance of the evidence is against the claim for service connection for a low back disability.

The Board has again considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

The Veteran's statements describing the symptoms of his service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2015).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The Veteran seeks entitlement to an evaluation in excess of 50 percent for her service connected anxiety disorder and depressive disorder prior to September 3, 2015 and to a rating in excess of 70 percent for PTSD beginning September 3, 2015.  The Veteran's service-connected psychiatric disability, which has been characterized as above, is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD.  (Prior to September 3, 2015, the anxiety and depression was evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9400.)  

Diagnostic Codes 9411 and 9400 are subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

One factor to be considered is the GAF score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF Score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., few friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

While the Rating Schedule did indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014 & 2015).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

A review of the record reflects that the May 2010 VA examination report supports a 70 percent rating for the Veteran's PTSD.  In this regard, the examiner opined that the Veteran's PTSD signs and symptoms result in deficiencies in judgment, family relations, work, mood, and school.  Although the examiner opined that there was no deficiency in thinking, the examiner indicated that the Veteran has homicidal ideation towards her brother who was in prison.  It was also noted that the Veteran has visual hallucinations (seeing shadows), episodes of violence, mood swings, does not take care of herself on the weekends (stays in her pajamas), and was very verbose (and required frequent redirection).  As such, the Board has determined that a 70 percent rating is warranted for the time period prior to September 3, 2015.

The Board finds that a rating in excess of 70 percent is not warranted at any time during the appeal period.  

During the May 2010 VA examination, thought content was unremarkable.  The Veteran was oriented to person, time, and place.  While the Veteran was verbose, she was generally responsive to redirection.  This is evidence against a finding of gross impairment of thought processes.  Likewise, while speech was slow, the Veteran was friendly and the examiner did not describe any gross impairment in communication.  The examiner stated that the Veteran did not display grossly inappropriate behavior.  The Veteran did not have delusions.  She did report hallucinations described as hearing people talking in the other room (which she states might be the television) and seeing shadows in the corner of the room.  This does not equate to persistent hallucinations as contemplated in the demonstrative symptoms for a 100 percent rating.  While there was a history of assaultiveness, the last time was with her sister in 2009 when the Veteran punched her.  The Veteran had also thrown cold water in her daughter's face.  She did not have suicidal thoughts.  She did have homicidal thoughts towards her brother who was in prison, although she had no plans or intent.  While the Veteran has been violent in the past, she is not a persistent danger to herself or others.  The Veteran reported that she was not cleaning her room as she did not have any energy and that on the weekends she did not take care of herself and stays in pajamas.  At the examination she was clean and neatly groomed.  While some problems with motivation appear to be present, the Board finds that not cleaning a room and staying in pajamas on the weekend does not rise to the level of an intermittent inability to perform activities of daily living, and is more accurately described in the 70 percent rating criteria which note that neglect of personal appearance and hygiene are demonstrative of a 70 percent rating.  Memory was normal on examination.  Thus, the examination reflects that the Veteran did not exhibit symptoms demonstrative of a 100 percent rating.

The Board notes that the May 2010 VA examination report reflects that the Veteran was still working.  Given the above, there is no evidence of total occupational impairment at the time of the examination.  Additionally, the evidence reflects that there was not total social impairment at the time of that examination.  While the Veteran had difficulty with many of her family relationships, the May 2010 VA examination report reflects that the Veteran reported having acquaintances (although she stated she is not that close to them), that she attends church, that she is close with the pastor and one church member, that she participates with the children's choir, that she goes swimming with her grandkids, that she enjoys going to the lake to spend time with her family, and that she sometimes enjoys going to movies or out to eat with a friend she grew up with.  A GAF score of 55 was assigned, which is reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The GAF score assigned is not indicative of a 100 percent rating.  Importantly, overall, the VA examiner described the Veteran's mental disorder as productive of deficiencies in most areas, and specifically found that the mental disorder was not productive of total occupational and social impairment.  

The September 2015 VA examination report reflects that the Veteran was described as neat and casual with good hygiene.  She was stylishly dressed with painted nails and was wearing jewelry.  The Veteran reported taking care of herself daily, although at times she would walk around in her pajamas because she did not have anywhere to go.  She was oriented to person, place, and time; no memory problems were noted.  Thought content and process were described as unremarkable.  She was cooperative, but did have some tangential, circumstantial speech and needed to be redirected.  The Board notes that circumstantial speech is contemplated in a 50 percent rating.  No grossly inappropriate behavior was noted.  The Veteran denied hallucinations and delusions, but did note a history of hearing the television when it was not on.  This is not demonstrative of persistent delusions or hallucinations.  She also denied suicidal or homicidal thoughts.  She did report occasional homicidal thoughts toward her siblings, but no attempt, plan, or intent.  The Veteran reported a suicide attempt in 2011.  She also recently had a physical altercation with her brother and a history of road rage.  While the Veteran has been violent in the past, given the frequency of events, the Board finds she is not a persistent danger of hurting herself or others.  Thus, the examination reflects that the Veteran did not exhibit symptoms demonstrative of a 100 percent rating.

Regarding social impairment, the September 2015 VA examination report reflects that the Veteran lived with her daughter and three grandchildren.  She had a strained relationship with her daughter and her siblings.  However, she attended church often for support.  While she felt weak and did not share much, she reported having one friend.  She also reported that she liked to swim in the pool in her backyard.  Regarding occupational impairment, the September 2015 examination report indicates that the Veteran last worked in 2011 as a home health aide; she quit because she could not take old people dying.  She was not currently looking for work.  Importantly, overall, the VA examiner described the Veteran's mental disorder as productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, rather than productive of total occupational and social impairment.  

In sum, the Veteran's PTSD is severe; however, the evidence is against a finding that it causes total occupational and social impairment.  While the Veteran is not presently working, the symptoms and limitations described above do not show total occupational impairment.  In addition, the Veteran maintains social contact and participates in social outings to the extent that her social impairment cannot reasonably be characterized as total.  Given the above, a 100 percent rating is not warranted for the Veteran's PTSD at any point during the appeal period. 

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  The Veteran's service-connected mental health disorder is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 111.

TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

 In determining whether a veteran is entitled to a TDIU, neither the veteran's non-service-connected disabilities nor age may be considered.  38 C.F.R. 
 §§ 3.341(a), 4.19 (2015).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

 The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 At the outset, the Board notes that the Veteran meets the schedular requirements for consideration for a TDIU.  Service connection has been established for a mental health disorder as described above, rated as 70 percent disabling.

The Veteran's reports during VA examinations reflect that she has a 12th grade education and experience working as a home health aide.  She also took some nursing classes.  She has not worked since 2011 and reports that she left her job when she could not take "old [people] dying" after a series of losses in her family.  She also reported feeling tired from her medication.  

Overall, the evidence is against a finding that the Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  As noted above, both VA examiners found that her mental health disorder was not productive of total occupational impairment.  The Veteran was working until 2011, which is strong evidence against a finding of unemployability prior to that date.  While the Veteran is no longer employed, a lack of employment is not enough to satisfy the requirements for a TDIU.  Here, the Veteran is not attempting to regain employment after leaving her last position.  She also has not described how her service-connected mental health disorder prevents her from gaining and maintaining employment.  Instead, she noted that she was tired from her medication and could not take old people dying.  Given the Veteran's experience in healthcare and her high school degree, she would be qualified for a number of positions that do not involve working with dying patients, both in healthcare and other professions.  The Veteran has described successful interactions with friends, family, and church members; she has also described helping people with addiction.  The evidence of record does not suggest that the Veteran could not work with others.  Even if such were the case, the Veteran is not service-connected for any physical disabilities and could obtain employment in a position where there was minimal customer and personal contact in general.  Of note, her thought content and processes were described as unremarkable and there is no indication she would not be able to work in an environment where she had to complete routine tasks.  

Given the above, the Board finds that entitlement to a TDIU is not warranted as the Veteran is not precluded from obtaining and maintaining gainful employment as a result of her service-connected mental health disorder.  


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to an initial evaluation of 70 percent, but no higher, for anxiety disorder NOS and depressive disorder NOS, for the time period prior to September 3, 2015, is granted subject to the criteria governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 70 percent for PTSD, for the time period beginning September 3, 2015, is denied.

Entitlement to a TDIU is denied.




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


